Title: To James Madison from William Tatham, 10 March 1810 (Abstract)
From: Tatham, William
To: Madison, James


10 March 1810, Norfolk. Transmits enclosures for JM’s perusal but reminds him that “these uncountenanced pursuits” cannot continue “unless some respectable appointment in the power and inclination of the executive can afford me means wherewith my leisure hours may be thus employed.” A plan to present JM with “some very extensive results of my topographical researches” is in abeyance for lack of funds, “an irrecoverable loss to the community.”
